Citation Nr: 0525870	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  03-00 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder?


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969.  

This matter was most recently before the Board of Veteran's 
Appeals (Board) in January 2004, at which time it was 
determined that new and material evidence had not been 
presented to reopen the veteran's claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
An appeal followed to the United States Court of Appeals for 
Veterans Claims (Court), and the parties to the appeal 
thereafter jointly moved the Court to remand the matter to 
the Board for further review, based on their stipulation that 
new and material evidence had been submitted so as to reopen 
the claim in question.  The Court by its March 2005 order 
granted the parties' motion, thereby vacating the Board's 
January 2004 decision and remanding the matter to the Board.  
The case file has since been returned to the Board for 
further consideration.  

In view of the foregoing and the Board's action herein to 
effectuate the stipulation, the issue of the veteran's 
entitlement to service connection for PTSD, based on the 
reopened claim therefor, is addressed in the REMAND portion 
of this document and the case is remanded is to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  Service connection for PTSD was most recently denied in a 
June 2000 rating decision; notice of such denial was 
furnished to the veteran in the same month, but he did not 
thereafter initiate a timely appeal of the June 2000 denial.  

2.  That evidence received since entry of the June 2000 
rating decision raises a reasonable possibility of 
substantiating the claim to reopen.


CONCLUSIONS OF LAW

1.  The RO's decision of June 2000, denying entitlement to 
service connection for PTSD, is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  New and material evidence has been submitted to reopen 
the veteran's claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), became law in 
November 2000.  To implement the provisions of the VCAA, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a), which have been the 
subject of various holdings of Federal courts.  However, as 
the disposition herein reached is favorable to the veteran to 
the extent indicated, the need to discuss VA's efforts to 
comply with the VCAA is obviated.

The issue of the veteran's entitlement to service connection 
for PTSD has previously been the subject of final rating 
determinations of the RO, the most recent of which was 
entered in June 2000.  At that time, the RO denied 
entitlement to service connection for PTSD on the basis that 
there was insufficient evidence verifying a stressor leading 
to the onset of the veteran's PTSD.  Following notice to the 
veteran later in June 2000 as to the action of the RO, no 
timely appeal was initiated.  As well, no additional evidence 
was thereafter submitted within the applicable one-year 
period, pursuant to 38 C.F.R. § 3.156(b).  Based on the 
foregoing, the June 2000 action is final.  38 U.S.C.A.  
§ 7105.  

Received by the RO in October 2001 was the veteran's claim to  
reopen, the denial of which forms the basis of the instant 
appeal.  Notwithstanding the RO's prior action in this  
matter, it is the Board's obligation to ascertain in each and  
every case, and at any juncture in its adjudication process, 
that it has jurisdiction over the subject matter presented.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Consideration must therefore be accorded the question of 
whether new and material evidence has been presented to 
reopen the claim most recently denied by the RO in June 2000.  

Ordinarily, this would necessitate a review of the evidence 
submitted prior to and subsequent to that most recent, final 
denial.  However, under the unique scenario presented by the 
facts of this case, the parties to the appeal before the 
Court stipulated to the outcome of the question of the 
newness and materiality of the evidence submitted to reopen.  
It was their conclusion that Operational Reports from 
Headquarters, Long Binh Post, for the period from July 1968 
to January 1969, constituted new and material evidence 
sufficient to reopen the veteran's claim.  On that basis 
alone the veteran's claim is reopened, based on the 
stipulated conclusion that new and material evidence has been 
submitted.  

The question of the merits of the veteran's reopened claim is 
addressed in the Remand portion of this document.  


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for PTSD.  


REMAND

VA outpatient records pertaining to the veteran's PTSD were 
associated with the claims folder on or about December 8, 
2003, but which have not to date been reviewed by the RO.  
Prior thereto, the most recent VA treatment records on file 
were compiled in October 2001, and it is noteworthy that, at 
the time of a VA psychiatric examination in April 2002, the 
veteran reported his continued receipt of VA care both at the 
local VA medical center and Bangor Vet Center.  Efforts to 
obtain all pertinent treatment records are in order.  

Further research involving the veteran's alleged stressors is 
needed, including contact with the United States Armed 
Services Center for Research of Unit Records (USASCRUR) for 
assistance in corroborating the alleged stressor(s).  The 
record likewise reflects that the veteran is in receipt of 
disability benefits from the Social Security Administration 
(SSA), but the only SSA records on file are those pertaining 
to a 1987 denial of benefits from that agency.  

Finally, the Board takes this opportunity to note that 
according to the book Base Development In South Vietnam 1965-
1970 by Lieutenant General Carroll H. Dunn (Department of the 
Army, Washington, DC, 1991), available on line at  
www.army.mil/cmh-pg/books/Vietnam/basedev/chapter10.htm Long 
Binh base occupied twenty-five square miles.  The veteran is 
hereby notified that this fact and other information provided 
in the cited reference may be used by the Board in any future 
merits based decision.  Thurber v. Brown. 5 Vet.App. 119, 126 
(1993). 

Accordingly, this matter is REMANDED for the following 
actions:

1.  Any and all VA Medical Center and Vet 
Center treatment records, not already on 
file, regarding the veteran's PTSD which 
were compiled since October 2001 must be 
obtained for inclusion in the claims 
folder.

2.  Any and all administrative records, 
as well as examination and treatment 
records, compiled by or on behalf of the 
SSA in connection with the veteran's 
receipt of disability benefits from that 
agency must be obtained for inclusion in 
the claims folder.

3.  Thereafter, using any and all 
information regarding the veteran's 
claimed stressor(s), the RO must prepare 
a written summary of all the stressors 
claimed by the veteran to have led to the 
onset of his PTSD.  This summary, along 
with a copy of the veteran's Department 
of Defense Form 214, his service 
personnel records, and all associated 
documents must then be sent to the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR) with a request 
that they attempt to provide any 
information that may corroborate the 
alleged stressor(s).

4.  Following receipt of the USASCRUR 
report, as well as the completion of any 
additional development requested above or 
suggested by the USASCRUR, there must be 
prepared by VA a written report detailing 
the nature of any inservice stressful 
event(s), verified by the USASCRUR or 
through other documents.  If no stressor 
is verified, that should be so stated in 
such report.

5.  If, and only if, a claimed stressor 
is independently verified, the veteran is 
to be afforded a VA examination by a 
board of two psychiatrists, comprised of 
physicians who have not previously 
examined or treated him, for the purpose 
of ascertaining the nature and etiology 
of his PTSD.  The claims folder in its 
entirety is to be furnished to the 
examiners.  Such examination is to 
include a review of the veteran's history 
and current complaints, as well as a 
comprehensive mental status evaluation.  
Any indicated diagnostic studies, 
including psychological testing and PTSD 
sub-scales, must be accomplished.  All 
established psychiatric diagnoses are 
then to be fully set forth.

The board of examiners must then offer an 
opinion, with full supporting rationale, 
addressing the following:

Does the veteran have PTSD 
using the criteria of the 
American Psychiatric 
Association: Diagnostic and 
Statistical Manual of Mental 
Disorders (4th ed. 1994)?  If 
so, is it at least as likely as 
not (i.e., is there a 50/50 
chance)  that the veteran's 
PTSD is the result of any 
independently verified 
inservice event?  If so, which 
independently verified event or 
events is responsible for his 
PTSD and are the veteran's 
current symptoms of PTSD linked 
to any such event(s)?

Use by the board of examiners 
of the "at least as likely as 
not" language cited above is 
required.

6.  Following the completion of the 
foregoing actions, a review must be 
undertaken by the AMC/RO in order to 
ascertain whether all of the requested 
development, including the examination by 
the board of psychiatrists, has been 
completed as directed.  If any such 
development is  incomplete, compliance 
with the instructions provided above must 
be achieved by undertaking appropriate 
corrective action.

7.  Lastly, a new rating decision must be 
prepared, wherein the veteran's claim to 
reopen for service connection for PTSD is 
adjudicated on the basis of all the 
evidence on file and all governing legal 
authority.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal. An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified. The 
purpose of this remand is to obtain additional evidentiary 
and procedural development. No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.


	 ______________________________________________ 
	DEREK R. BROWN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


